Reasons for Allowance
Claims 1-2 and 4-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 

The prior art does not anticipate nor render obvious the combination set forth in claim 1, and specifically does not disclose a temperature sensor disposed in the heat storage tank, wherein the controller is configured to control the driving part so that the heat dissipation part thermally contacts a heat absorption part when a temperature measured by the temperature sensor is higher than a preset temperature. There is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one of ordinary skill in the art to modify the teachings of Kim to incorporate the aforementioned limitations. A finding of obviousness is precluded as per MPEP § 2143.01. There is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one of ordinary skill in the art to modify the teachings of Kim to incorporate an outdoor unit comprising a first compressor and a first condenser, a heat transfer terminal comprising a first evaporator connected to the first compressor and the first condenser and a heat absorption part that is heat-exchanged with the first evaporator; such that the air conditioning robot that separably thermally contacts the heat absorption part of the heat transfer terminal as per claim 6; and a heat pipe having a high temperature portion that contacts the heat storage material accommodated in the heat storage tank and a low temperature portion to which heat of the high temperature portion is transferred; a heat dissipation fan configured to blow air so that the air is heat-exchanged with the low temperature portion; a heat dissipation discharge part through which the air blown by the heat dissipation fan is discharged, the heat dissipation discharge part being separably connected to a heat dissipation duct configured to allow an air conditioning space to communicate with an outdoor space as per claim 19. A finding of obviousness is thus precluded as per MPEP § 2143.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL W NOUKETCHA whose telephone number is (571)272-8438.  The examiner can normally be reached on Mon - Fri: 08:00 AM - 04:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIONEL NOUKETCHA/Examiner, Art Unit 3763